Title: To James Madison from Robert Smith, 23 July 1802
From: Smith, Robert
To: Madison, James


Sir
Balto. July 23. 1802
I have received from a friend intimations which induce me to think that the son of G. Christie is not qualified for the appointment of Consul. This may be a subject of some delicacy. But to such unpleasant situations we are frequently exposed. With great Esteem I am sir, Y st.
Rt Smith
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Christie”). Docketed by Jefferson.



   
   For Gabriel Christie’s efforts to obtain a position for his son in the consular service, see his letters to JM of 20 Mar. and 14 Apr. 1802.


